 



Exhibit 10.1
STATE OF CONNECTICUT
DEPARTMENT OF PUBLIC UTILITY CONTROL

         
APPLICATION OF THE CONNECTICUT
  :   DOCKET NO. 06-07-08
WATER COMPANY TO AMEND RATE
  :    
SCHEDULES
  :   December 4, 2006

SETTLEMENT AGREEMENT
     This Settlement Agreement is made as of the 4th day of December 2006 by and
among The Connecticut Water Company (“CWC”), the Office of Consumer Counsel
(“OCC”) and the Prosecutorial Staff of the Department of Public Utility Control
(“PRO”). CWC, OCC and PRO are sometimes referred to individually as a “Party”
and collectively as the “Parties.”
Background
     1. On July 18, 2006, CWC filed an application for a rate increase of
$14,600,000 or approximately 30% over present rates (the “Application”). This
was the first CWC rate increase request in 16 years. The Application also
requested a variety of changes to the CWC rules and regulations and the fees
applicable to miscellaneous services. The Department of Public Utility Control
(the “Department”) opened a rate proceeding referred to as Docket No. 06-07-08
in order to review the request.
     2. The Parties participated fully in the administrative litigation of this
proceeding including extensive discovery, an audit, 6 evening public comment
sessions and 11 days of public hearings at the Department’s offices. The Office
of the Attorney General also participated as an intervenor, as did the Northeast
Connecticut Council of Governments. During this process the Department compiled
an extensive amount of record evidence. At the conclusion of the administrative
proceeding, CWC filed updated evidence that resulted in a final rate increase
request of $14,985,000.
     3. The Parties simultaneously conducted settlement negotiations in an
attempt to craft a resolution of this case that was fair to all stakeholders,
was sensitive to consumers’ preference for a smoother rate plan than the initial
proposal and allowed CWC to earn a reasonable return of and on its investment.
This Settlement Agreement sets forth that resolution and is submitted to the
Department for its review and approval.
     4. This Settlement Agreement represents an integrated set of trade-offs and
compromises in order to achieve the goal of a fair resolution of this
proceeding. It reflects the concerns voiced by customers as well as state and
local officials that a phased-in increase that mitigates the customer impacts
would be preferred rather than a one-time rate increase. It also balances
customer impacts against CWC’s need to charge rates that reflect its costs of
rendering

-6-



--------------------------------------------------------------------------------



 



service. As more fully set forth in section E below, none of the Parties
necessarily finds any particular element of the Settlement Agreement reasonable
standing apart from the rest of the Agreement.

  A.   Basic Elements of Phased-in Rate Increase

     1. The allowed revenue requirements as a result of the Application without
regard to the phase-in are calculated as follows:

         
Proposed rate increase (LFE 18)
  $ 14,985,339  
Settlement adjustments
    (4,044,518 )
 
     
Rate increase
  $ 10,940,821  

     The allowed increase includes an adjustment to pro forma revenues at
current rates of $326,429 over CWC’s requested pro forma revenues at current
rates as shown on LFE 18. The $326,429 was, therefore, backed out of the rate
increase. These adjustments result in total pro forma revenues after the rate
increase of $ 60,002,791, an increase of 22.3% over pro forma revenues at
current rates.
     2. This rate increase shall be phased in over a 15-month period. The first
phase shall be effective for service rendered on and after January 1, 2007. The
second phase shall be effective for service rendered on and after April 1, 2008.
     a. The first phase is an increase of $ 7,117,772 or 14.5%.
     b. The second phase is an increase of $3,823,049 (6.8% of 2007 allowed
revenues) plus the amortization of the regulatory asset created by the deferral
and described in paragraph C. 4. below. This phase of the increase reflects the
revenue requirements arising from the rate base treatment of the balance, as of
April 1, 2008, of the deferred portion of the total 22.3% increase and the
beginning of the 20-yr amortization of the regulatory asset representing the
deferral. Detailed calculations describing the creation of the regulatory asset
are shown in Attachment A. The second phase will also include the adjustments
that result from the 2008 limited reopener described in paragraph B below.

  B.   2008 Limited Reopener

     1. In addition to the phased-in rate increase described in paragraph A, CWC
shall file, on or about January 30, 2008, a request to reopen Docket
No. 06-07-08 for the limited purpose of allowing a further rate adjustment based
upon
     a. increases in rate base arising from additional plant funded by CWC and
placed in service on or before December 31, 2007 (but in no event more than
$15.5 million) less
     b. the 2007 increment to accumulated depreciation less

-7-



--------------------------------------------------------------------------------



 



     c. the additional deferred taxes related to liberalized depreciation (Act
282) as of 12-31-07 .
This net rate base addition shall be multiplied by the allowed rate of return of
8.07% and a tax multiplier of 1.638. CWC shall also be allowed to recover the
additional property taxes on the 2007 plant additions based upon the latest
actual mill rates then in effect, plus the depreciation expense related to the
CWC funded 2007 plant additions. All of the foregoing items shall be documented
by evidence submitted by CWC and subject to such additional discovery and cross
examination as the Department, OCC or other participants shall deem appropriate.
     2. No other adjustments to expense, revenue, rate base or rate of return
shall be considered in the 2008 limited reopener. The Department shall review
the levels of proposed increase using its customary procedures and no increase
shall be implemented based on the limited reopener except as approved by the
Department.
     3. Illustrative calculations demonstrating the mechanical aspects of the
limited reopener rate adjustment and the implementation of the second phase of
the initial rate increase are shown in Attachment B.

  C.   Detailed Elements of Phased-in Rate Increase

     1. The allowed return on equity shall be 10.125% in place of the CWC
requested return of 11.25%. Using the CWC proposed capital structure, this
results in an allowed return on rate base of 8.07%. The return on rate base
calculation is shown in Attachment C.
     2. Allowed rate base as of December 31, 2006 shall be $175,470,195 based
upon the information in LFE 18.
     3. Depreciation shall remain at current rates. This reduction, when
combined with disallowances of O&M expenses will result in a reduction of
approximately $2 million, including the disallowance of the Company’s SERP
expense. Total allowed O&M expenses are $28,391,394.
     4. CWC shall record deferred revenue of $318,580 per month from
January 2007 through and including March 2008. This represents the portion of
the phased in rate increase that is being deferred for fifteen months. The
deferred principal amount shall accrue interest at the allowed return on rate
base of 8.07% until April 1, 2008, at which time principal plus interest shall
be included in rate base and CWC shall begin to amortize that amount over a
20-year period.
     5. Other amortization amounts and amortization periods shall be as
reflected in CWC’s application as updated through LFE 18.

-8-



--------------------------------------------------------------------------------



 



     6. A summary of these key elements is shown in tabular form in Attachment
C.

  D.   Rate Design

     1. Meter charges, consumption charges and fire protection charges shall be
based upon the rate design set forth in LFE-18, adjusted pro rata across the
board to reflect the initial 14.5% increase. The same approach will be employed
for the April 1, 2008 increase.
     2. As of January 1, 2007, special and miscellaneous charges will be
implemented as set forth in LFE-18 and will not be further adjusted on April 1,
2008.
     3. Rules and regulations governing customer service and related items will
include all changes requested by Department staff during the public hearings.
     4. Rates, rules and regulations complying with this Settlement Agreement
will be filed on or about December 5, 2006.

  E.   Other issues

     1. Upon Department approval of the Settlement Agreement in its entirety,
CWC agrees that it shall not file a new application for a general increase in
rates pursuant to section 16-19 of the General Statutes that would become
effective prior to January 1, 2009, provided that CWC reserves the right to
request rate relief that would become effective prior to January 1, 2009 if CWC
incurs or will incur unanticipated substantial and material cost increases as a
result of changes in law, administrative requirements or accounting standards,
or due to force majeure events such as acts of God, strikes, lockouts, acts of
the public enemy, wars, riots, landslides, lightning, earthquakes, fires,
storms, floods, breakage or accident to machinery or lines of pipe, line freeze
ups, and other cause, whether the kind herein enumerated, or otherwise, and
whether caused or occasioned by or happening on account of the act or omission
of CWC, which is not in the control of CWC and which by the exercise of due
diligence CWC is unable to prevent or overcome, occurring after the date of this
Settlement Agreement
     2. The record in this proceeding provides sufficient evidence on which the
Department can rely to make a determination that the Settlement Agreement is
reasonable and in the public interest and that the resulting rates comply with
applicable law.
     3. The Parties waive the right to submit briefs prior to the Department
issuing a Draft Decision approving or rejecting the Settlement Agreement.
     4. The Parties agree that this Settlement Agreement is in the public
interest.
     5. This Settlement Agreement is intended to be an integrated document. As
such, the terms contained herein are interdependent and not severable, and they
shall not

-9-



--------------------------------------------------------------------------------



 



be binding upon, or deemed to be an admission or concession by any Party, or to
represent the positions of the Parties, if the Settlement Agreement is not fully
approved by the Department. If the Department does not approve this Settlement
Agreement in its entirety, it shall be deemed withdrawn, it shall not constitute
a part of the record in this or any other administrative or judicial proceeding,
shall not be admissible as evidence or be used for any purpose whatsoever in
this or any other administrative or judicial proceeding, and each Party shall be
free to advocate any position on any of the issues addressed by the Settlement
Agreement in this or any other administrative or judicial proceeding, unless the
Parties agree otherwise.
     6. The Parties shall support the Settlement Agreement before the
Department, any other public forum and any court to which an appeal may be
taken, shall do nothing to undermine the integrity of the Settlement Agreement
and shall take all such action necessary on a cooperative basis to secure
approval and implementation of the provisions of the Settlement Agreement.
     7. The discussions which have produced this Settlement Agreement have been
conducted on the explicit understanding that all offers of settlement and
discussions relating thereto are and shall be privileged and confidential, shall
be without prejudice to the position of any Party presenting such offer or
participating in any such discussions, and are not to be used in any manner in
connection with this or any other administrative or judicial proceeding
involving any or all of the Parties or otherwise.
     8. This Settlement Agreement does not represent an admission or concession
by the Parties as to the proper disposition of any issue not related to this
Settlement Agreement in any future proceeding before the Department, any court
or any other administrative agency. It does not signify the Parties’ agreement
with any claim or claims made by any Party in this case. This Settlement
Agreement or any of its terms shall not prejudice the positions that the Parties
may take on any issue in any future proceeding not related to this Settlement
Agreement during the term of this Settlement Agreement before the Department,
the courts or any other administrative agency, and shall not be admissible as
evidence therein or in any proceeding not related to the matters covered by this
Settlement Agreement before the Department, the courts or any other
administrative agency and shall not be deemed an admission or concession by any
of the Parties in regard to any claim or position taken by any other of the
Parties in such proceedings. The Settlement Agreement is not intended to
establish precedent in such proceedings. Nothing contained herein shall be
construed as a waiver of, or limitation upon any Party’s right to raise any
issues contained herein in any subsequent docket not related to this Settlement
Agreement during the term of this Settlement Agreement.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has duly executed this Settlement
Agreement as of the date set forth above.

            THE CONNECTICUT WATER COMPANY
      By   /s/ David C. Benoit         David C. Benoit        Chief Financial
Officer, Vice-President—Finance and Treasurer     

            MARY J. HEALEY
CONSUMER COUNSEL
      By:   /s/ Richard E. Sobolewski         Richard E. Sobolewski       
Supervisor of Technical Analysis     

            PROSECUTORIAL STAFF OF THE
DEPARTMENT OF PUBLIC UTILITY
CONTROL
      By   /s/ Miriam L. Theroux         Miriam L. Theroux             

-11-



--------------------------------------------------------------------------------



 



Attachment A
Deferred Regulatory Asset: Deferred Revenues and Interest
January 1, 2007 through March 31, 2008
DN 06-07-08 Settlement Agreement

                                                      Interest 8.07% annual rate
                                            Principal               0.6725%    
0.33625%             and Interest   2007   Principal     Beg of month     cur
month     total           Jan   $ 318,587               1071       1071     $
319,658   Feb     318,587       2142       1071       3213       321,800  
 
                             
 
    637,174       2,142       2,142       4,284       641,458   Mar     318,587
      4,285       1,071       5,356       323,943  
 
                             
 
    955,761       6,427       3,213       9,640       965,401   April    
318,587       6,427       1,071       7,498       326,085  
 
                             
 
    1,274,348       12,854       4,284       17,138       1,291,486   May    
318,587       8,570       1,071       9,641       328,228  
 
                             
 
    1,592,935       21,424       5,355       26,779       1,619,714   June    
318,587       10,712       1,071       11,783       330,370  
 
                             
 
    1,911,522       32,136       6,426       38,562       1,950,084   July    
318,587       12,855       1,071       13,926       332,513  
 
                             
 
    2,230,109       44,991       7,497       52,488       2,282,597   Aug    
318,587       14,997       1,071       16,068       334,655  
 
                             
 
    2,548,696       59,988       8,568       68,556       2,617,252   Sept    
318,587       17,140       1,071       18,211       336,798  
 
                             
 
    2,867,283       77,128       9,639       86,767       2,954,050   Oct    
318,587       19,282       1,071       20,353       338,940  
 
                             
 
    3,185,870       96,410       10,710       107,120       3,292,990   Nov    
318,587       21,425       1,071       22,496       341,083  
 
                             
 
    3,504,457       117,835       11,781       129,616       3,634,073   Dec    
318,587       23,567       1,071       24,638       343,225  
 
                             
 
    3,823,044       141,402       12,852       154,254       3,977,298   2008  
                                      Jan     318,587       25,710       1,071  
    26,781       345,368  
 
                             
 
    4,141,631       167,112       13,923       181,035       4,322,666   Feb    
318,587       27,852       1,071       28,923       347,510  
 
                             
 
    4,460,218       194,964       14,994       209,958       4,670,176   March  
  318,587       29,995       1,071       31,066       349,653  
 
                             
 
    4,778,805       224,959       16,065       241,024       5,019,829  
 
                             

-12-



--------------------------------------------------------------------------------



 



Attachment B
How the Amount of the rate Increases will be Determined
DN 06-07-08 Settlement Agreement

                            1    
Rate increase effective January 1, 2007
                  2    
 
                  3    
Increase (Attachment C, line 26)
          $ 7,117,772          
 
                4    
 
                  5    
Rate increase effective April 1, 2008
                  6    
 
                  7    
A. Amount of increase that had been deferred (Attachment C, line 27)
          $ 3,823,049     8    
 
                  9    
B. Increase in revenues related to amortization of regulatory deferral
                  10    
Amortization of amount that had been deferred
                  11    
Deferred Amount (Attachment A)
  $ 5,019,829             12    
Amortization period in years
    20       250,991          
 
                13    
 
                  14    
C. Increase in Revenues related to Expenses of new plant in Service (a.1 below)
                  15    
Property Taxes on Additional Plant In Service
                  16    
Additional Plant in Service (as calculated on line 39 below)
  TBD           17    
Mil rates from latest property tax bills
  TBD   TBD        
 
                18    
Depreciation
                  19    
Depreciation expense on CWC funded additional plant in Service
          TBD   20    
 
                  21    
D. Increase in Rate Base
                  22    
Deferred Revenues at March 31, 2008 (Attachment A)
  $ 5,019,829             23    
Amortization (see line 12 above)
    (250,991 )           24    
Additional CWC funded Plant in service (Line 46)
  TBD           25    
Additional Acc Depreciation (as calculated on line 51 below)
  (TBD)           26    
Additional Deferred Income Taxes (as calculated on line 56 below)
  (TBD)                
 
                27    
Total Increase in Rate Base
  TBD           28    
Rate of Return (Attachment C)
    8.07 %                
 
                29    
Increase in Operating Income (Line 27 times line 28)
  TBD           30    
Tax Multiplier (Sch A-2.0 in application)
    1.638     TBD        
 
              31    
 
                  32    
Total Increase (Lines 7, 12, 17, 19 & 30)
                       
 
                33                                   34    
 
                  35    
(a) Additional Plant in Service (Company & Developer funded)
                  36    
(a.1) Additional Plant Placed in Service
                  37    
Plant in Service at December 31, 2007
  TBD           38    
Plant in Service in rate base (Attachment C, line 1)
    (364,803,483 )                
 
                  39    
Increase in Plant in Service (Line 37 - Line 38)
                       
 
              40    
 
                  41    
(a.2) Additional Developer Funded Plant
                  42    
Developer Advances and CIAC at December 31, 2007
  TBD           43    
Developer Advances and CIAC in rate base (Attach C, line 12)
    (67,426,375 )                
 
                44    
Increase in Developer Advances and CIAC (line 42 - line 43)
                       
 
                45    
 
                  46    
(a.3) Increase in CWC funded plant (line 39 - line 44)
  TBD   (Not to exceed $15.5 million)        
 
                47    
 
                  48    
(b) Additional Accumulated Depreciation
                  49    
Acc Depreciation at December 31, 2007
  TBD           50    
Acc Depreciation in rate base (Attachment C, line 2)
    (102,066,209 )                
 
                51    
Increase in Accum Depreciation (line 49 - Line 50)
                       
 
            52    
 
                  53    
(c) Additional Deferred Income Taxes
                  54    
Def Inc Taxes Lib Depreciation at 12-31-07
  TBD           55    
Def Inc Taxes Lib Depreciation in rate base (Attachment C, line 9)
    (25,789,187 )                
 
                56    
Increase in Deferred Income Taxes (line 54 - line 55)
                       
 
         

-13-



--------------------------------------------------------------------------------



 



Attachment C
Allowed Rate Base, Capitalization, Operating Income and Rate of Return
DN 06-07-08 Settlement Agreement

                                                  Rate Base                    
   
 
                                  1    
Plant in Service
  $ 364,803,483                             2    
Less Reserve Depreciation
    (102,066,209 )                                
 
                                3    
Net Plant In Service
    262,737,274                             4    
 
                                  5    
Working Capital
    4,474,639                             6    
Prepaid/Deferred Tax Assets
    13,645,293                             7    
Other Rate Base Additions
    797,228                             8    
Deferred Income Taxes
                                  9    
Liberalized Depreciation (282)
    (25,789,187 )                           10    
All Other (283)
    (12,906,113 )                           11    
Other Rate Base Deductions
                                  12    
Developer Advances and CIAC
    (67,426,375 )                           13    
Unamortized Land Gain
    (62,564 )                                
 
                                14    
Rate Base
  $ 175,470,195                                  
 
                                15    
 
                                  16    
 
                                  17     Capitalization and Average Cost of
Capital                
 
                                  18    
 
          % of total   Cost   Weighted Cost   19    
Short-term Debt Equivalent
  $ 14,457,255       8.24 %     5.62 %     0.46 %   20    
Long-term Debt
    69,911,052       39.84 %     5.89 %     2.35 %   21    
Common Equity
    91,101,888       51.92 %     10.125 %     5.26 %        
 
                            22    
Total Capitalization
  $ 175,470,195       100.00 %             8.07 %        
 
                            23    
 
                                  24     Operating Income and Return on rate
base                      
 
                                  25    
Operating Revenues Current Rates
  $ 49,061,970                             26    
Revenue Increase Jan 07
    7,117,772                             27    
Deferred Revenue Increase (08)
    3,823,049                                  
 
                                28    
Operating Revenues allowed
    60,002,791                             29    
 
                                  30    
Operation & Maintenance Expense
    28,391,394                             31    
Depreciation and Amortization
    6,063,059                             32    
Property Taxes
    4,900,182                             33    
Payroll Taxes
    818,005                             34    
Federal Income Taxes
    5,390,594                             35    
State Income Taxes
    822,259                                  
 
                                36    
Operating Expenses
    46,385,493                             37    
 
                                  38    
Other Income (net)
    543,146                                  
 
                                39    
 
                                  40    
Operating Income
  $ 14,160,444                                  
 
                                41    
 
                                  42    
Return on Rate Base L (40) / L (14)
    8.07 %                        

-14-